Per Curiam.
This is a rale to show cause why a mandamus should not be awarded.
Relators are the owners of property No. 200 Valley Brook avenue, in the township of Lyndhurst, and at the time of the purchase thereof there was located thereon a frame dwelling-house. Subsequent tO' such purchase it was in part converted into use as a grocery and' candy store. On November 1st, 1923, relators applied to respondent for a. permit to alter said building so as to make it more suitable for a grocery and candy store, and such permit was refused solely upon the ground that such use of the building would be in violation of the zoning ordinance of the township of Lyndhurst.
Respondent, amongst other things, urges that, as the zoning ordinance was not introduced in evidence, there is nothing before this conrt to show its scope and purpose, and therefore the application must he denied.
Not so'. The sole ground for refusing the permit as advanced by respondent, is that the building converted into a store, or partly for store arid dwelling purposes, would he in violation of such ordinance, and giving to' such ordinance *359the widest scope and purpose, the case is, nevertheless, controlled by the rales and principles laid down by Ignaciunas v. Risley, 1 N. J. Adv. R. 1023, and, under the authority thereof, an alternative writ of mandamus should issue.